                          Case 3:18-cv-04865-EMC Document 297 Filed 11/25/20 Page 1 of 5



                    1   COOLEY LLP
                        STEPHEN C. NEAL (170085) (nealsc@cooley.com)
                    2   PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                        3175 Hanover Street
                    3   Palo Alto, California 94304-1130
                        Telephone:     +1 650 843 5000
                    4   Facsimile:     +1 650 849 7400

                    5   Attorneys for Defendants
                        TESLA, INC., ELON MUSK, BRAD W. BUSS,
                    6   ROBYN DENHOLM, IRA EHRENPREIS,
                        ANTONIO J. GRACIAS, JAMES MURDOCH,
                    7   KIMBAL MUSK, and LINDA JOHNSON RICE

                    8   LEVI & KORSINSKY, LLP
                        ADAM M. APTON (SBN 316506)
                    9   ADAM C. MCCALL (SBN 302130)
                   10   388 Market Street, Suite 1300
                        San Francisco, CA 94111
                   11   Telephone: (415) 373-1671
                        Facsimile: (212) 363-7171
                   12
                        Attorneys for Lead Plaintiff
                   13   GLEN LITTLETON and the Class
                   14
                                                     UNITED STATES DISTRICT COURT
                   15
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   16
                                                         SAN FRANCISCO DIVISION
                   17

                   18
                                                                            Case No. 3:18-cv-04865-EMC
                   19   IN RE TESLA, INC. SECURITIES
                        LITIGATION                                          JOINT CASE MANAGEMENT
                   20                                                       STATEMENT

                   21                                                       Date:       December 4, 2020
                                                                            Time:       10:30 a.m.
                   22                                                       Judge:      Hon. Edward M. Chen

                   23

                   24          Lead Plaintiff Glen Littleton (“Lead Plaintiff”) and Defendants Tesla, Inc., Elon Musk, Brad

                   25   W. Buss, Robyn Denholm, Ira Ehrenpreis, Antonio J. Gracias, James Murdoch, Kimbal Musk, and

                   26   Linda Johnson Rice (“Defendants”) (collectively, Lead Plaintiff and Defendants are referred to as

                   27   the “Parties”) submit this Joint Case Management Statement under the Standing Order for All

                   28   Judges of the Northern District of California and Civil Local Rule 16-10(d).
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                                                                                                JOINT CMS
                                                                        1                               3:18-CV-04865-EMC
                             Case 3:18-cv-04865-EMC Document 297 Filed 11/25/20 Page 2 of 5



                    1            The last status conference in this matter occurred on September 3, 2020, during which the

                    2   Court ordered a further status conference to occur on December 3, 2020. (ECF No. 286). On

                    3   September 22, 2020, Lead Plaintiff filed his Motion for Class Certification (ECF No. 289) pursuant

                    4   to the May 31, 2020 Case Management and Pretrial Order for Jury Trial (ECF No. 261). On

                    5   November 19, 2020, Defendants deposed Plaintiff’s expert Michael L. Hartzmark, Ph.D. On

                    6   November 22, 2020, the Court continued the status conference from December 3, 2020 to

                    7   December 4, 2020. (ECF No. 295). On November 23, 2020, the Parties filed a Stipulation and

                    8   [Proposed] Order for Class Certification. (ECF No. 296). The stipulation is currently pending.

                    9   1 - 3. JURISDICTION AND SERVICE, FACTS, LEGAL ISSUES.
                   10            There have been no updates to these categories since the Parties’ last joint case management

                   11   statement, filed August 27, 2020. (ECF No. 272.)

                   12   4.       MOTIONS.

                   13            Lead Plaintiff filed his Motion for Class Certification on September 22, 2020. (ECF No.

                   14   289). On November 23, 2020, the Parties filed a Stipulation and [Proposed] Order for Class

                   15   Certification. (ECF No. 296). The stipulation is currently pending.

                   16            Dispositive Motions are due by October 15, 2021.

                   17   5.       AMENDMENT OF PLEADINGS.

                   18            The last day to amend the pleading was July 31, 2020.

                   19   6.       EVIDENCE PRESERVATION.

                   20            The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
                   21   Information (“ESI Guidelines”), and confirm that the parties have met and conferred pursuant to

                   22   Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence

                   23   relevant to the issues reasonably evident in this action.

                   24            On October 13, 2020, the Parties filed a Stipulation for Discovery of Electronically Stored
                   25   Information. (ECF No. 293.) On the same day, the Court granted the stipulation. (ECF. No. 294.)
                   26   7.       DISCLOSURES.
                   27            There have been no updates to this category since the Parties’ last joint case management

                   28   statement, filed August 27, 2020. (ECF No. 272.)
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                                                                                                  JOINT CMS
                                                                          2                               3:18-CV-04865-EMC
                             Case 3:18-cv-04865-EMC Document 297 Filed 11/25/20 Page 3 of 5



                    1   8.       DISCOVERY.

                    2            To date, Lead Plaintiff has made six productions to Defendants, which consist of

                    3   documents responsive to Defendant’s First Request for Production of Documents.

                    4            To date, Defendants have made three productions to Lead Plaintiff. Defendants have

                    5   confirmed that they contain all the documents that Defendants produced to the U.S. Securities and

                    6   Exchange Commission (“SEC”) in connection with the SEC’s investigation of the Tesla taking-

                    7   private matter.

                    8            Discovery is ongoing with a non-expert discovery cut-off of June 15, 2021. Remaining

                    9   discovery includes document discovery, depositions, and third-party discovery.

                   10            The Parties continue to conduct discovery in good faith and have identified no discovery

                   11   disputes to date. The Parties agree to meet and confer in good faith if any dispute arises.

                   12   9.       CLASS ACTIONS.

                   13            On November 19, 2020, Counsel for Defendants deposed Michael L. Hartzmark, the expert

                   14   retained by Lead Plaintiff’s counsel in connection with the Motion to Certify Class.

                   15            On November 23, 2020, the Parties filed a Stipulation and [Proposed] Order for Class

                   16   Certification. (ECF No. 295.) The stipulation is currently pending.

                   17            All attorneys of record for the parties have reviewed the Procedural Guidance for Class

                   18   Action Settlements.

                   19   10 - 11. RELATED CASES, RELIEF.

                   20            There have been no updates to these categories since the Parties’ last joint case management

                   21   statement, filed August 27, 2020. (ECF No. 272.)

                   22   12.      SETTLEMENT AND ADR.

                   23            The Parties have met and conferred regarding ADR and are in the process of discussing

                   24   potential mediators and ADR venues with their respective clients.

                   25   13 - 20. CONSENT TO MAGISTRATE JUDGE FOR ALL PROCEEDINGS, OTHER
                              REFERENCES, NARROWING OF ISSUES, EXPEDITED TRIAL PROCEDURE,
                   26         SCHEDULING, TRIAL, DISCLOSURE OF NON-PARTY INTERESTED
                              ENTITIES OR PERSONS, PROFESSIONAL CONDUCT.
                   27
                                 There have been no updates to these categories since the Parties’ last joint case management
                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                                                                                                  JOINT CMS
                                                                          3                               3:18-CV-04865-EMC
                         Case 3:18-cv-04865-EMC Document 297 Filed 11/25/20 Page 4 of 5



                    1   statement, filed August 27, 2020. (ECF No. 272.)

                    2    Dated: November 25, 2020                    COOLEY LLP

                    3                                                By: /s/ Patrick E. Gibbs
                    4                                                    Patrick E. Gibbs

                    5                                                Stephen C. Neal (170085)
                                                                     Patrick E. Gibbs (183174)
                    6                                                Samantha A. Kirby (307917)
                                                                     3175 Hanover Street
                    7                                                Palo Alto, CA 94304-1130
                                                                     Telephone: (650) 843-5000
                    8                                                Facsimile: (650) 849-7400
                    9                                                Email: nealsc@cooley.com
                                                                            pgibbs@cooley.com
                   10                                                       skirby@cooley.com

                   11                                                Sarah M. Lightdale (pro hac vice)
                                                                     Brian M. French (pro hac vice)
                   12                                                Bingxin Wu (pro hac vice)
                   13                                                55 Hudson Yards
                                                                     New York, NY 10001-2157
                   14                                                Telephone: (212) 479-6000
                                                                     Facsimile: (212) 479-6275
                   15                                                Email: slightdale@cooley.com
                                                                            bfrench@cooley.com
                   16                                                       bwu@cooley.com
                   17
                                                                     Attorneys for Defendants Tesla, Inc., Elon Musk,
                   18                                                Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                                     Antonio J. Gracias, James Murdoch, Kimbal
                   19                                                Musk, and Linda Johnson Rice
                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                                                                                             JOINT CMS
                                                                      4                              3:18-CV-04865-EMC
                         Case 3:18-cv-04865-EMC Document 297 Filed 11/25/20 Page 5 of 5



                    1    Dated: November 25, 2020                     LEVI & KORSINSKY, LLP
                    2                                                 By: /s/ Adam M. Apton
                    3                                                     Adam M. Apton

                    4                                                 Adam M. Apton (316506)
                                                                      Adam C. McCall (302130)
                    5                                                 388 Market Street, Suite 1300
                                                                      San Francisco, CA 94111
                    6                                                 Telephone: (415) 373-1671
                    7                                                 Facsimile: (212) 363-7171
                                                                      Email: aapton@zlk.com
                    8                                                 Email: amccall@zlk.com

                    9                                                 Nicholas I. Porritt (admitted pro hac vice)
                                                                      Alexander A. Krot III (admitted pro hac vice)
                   10                                                 1101 30th Street NW, Suite 115
                   11                                                 Washington, D.C. 20007
                                                                      Telephone: (202) 524-4290
                   12                                                 Facsimile: (212) 363-7171
                                                                      Email: nporritt@zlk.com
                   13                                                 Email: akrot@zlk.com
                   14
                                                                      Joseph Levi (admitted pro hac vice)
                   15                                                 Eduard Korsinsky (admitted pro hac vice)
                                                                      55 Broadway, 10th Floor
                   16                                                 New York, New York 10006
                                                                      Tel: (212) 363-7500
                   17                                                 Fax: (212) 363-7171
                                                                      Email: jlevi@zlk.com
                   18
                                                                      Email: ek@zlk.com
                   19

                   20         Pursuant to Civil Local Rule No. 5-1(i)(3), all signatories concur in filing this Joint Case
                   21   Management Statement.
                   22
                        Dated: November 25, 2020                           COOLEY LLP
                   23
                                                                           By: /s/ Patrick E. Gibbs
                   24                                                          PATRICK E. GIBBS
                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                                                                                               JOINT CMS
                                                                       5                               3:18-CV-04865-EMC
